The court considered the appropriate factors and properly exercised its discretion in concluding that substantial justice dictated a denial of resentencing. The underlying drug crime involved a very large quantity of cocaine, and defendant’s plea of guilty to a third-degree sale was in satisfaction of an A-I felony charge. After being released on parole in 2001, defendant was convicted of federal drug charges and sentenced to 10 years’ incarceration. These factors outweighed the mitigating factors cited by defendant (see e.g. People v Rodriguez, 83 AD3d 419 [1st Dept 2011], lv denied 17 NY3d 800 [2011]). Concur — Tom, J.E, Mazzarelli, Andrias, DeGrasse and Román, JJ.